NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 31 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIE F. STEPHENS, Sr.,                        No. 16-16255

                Plaintiff-Appellant,            D.C. No. 3:15-cv-00116-VC

 v.
                                                MEMORANDUM*
JENNY ESPINOZA, M.D. Phys Med.;
JULIET DELA CRUZ, R.N.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Northern District of California
                   Vince G. Chhabria, District Judge, Presiding

                             Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      California state prisoner Willie F. Stephens, Sr., appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004), and we affirm.

      The district court properly granted summary judgment because Stephens

failed to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent to his foot pain. See id. at 1057-60 (a prison official acts

with deliberate indifference only if he or she knows of and disregards an excessive

risk to the prisoner’s health; negligence and a mere difference in medical opinion

are insufficient to establish deliberate indifference).

      The district court did not abuse its discretion by denying Stephens’ motions

to compel discovery because Stephens failed to demonstrate that defendants failed

to respond timely to his discovery requests. See Hallett v. Morgan, 296 F.3d 732,

751 (9th Cir. 2002) (setting forth standard of review and stating that “[b]road

discretion is vested in the trial court to permit or deny discovery” (citation and

internal quotation marks omitted)).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                     16-16255